Citation Nr: 0412493	
Decision Date: 05/13/04    Archive Date: 05/19/04

DOCKET NO.  98-05 855	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an increased disability rating for a 
lumbar spine disability, currently evaluated as 40 percent 
disabling.

2.  Entitlement to an increased initial disability rating for 
a cervical spine disability, currently evaluated as 20 
percent disabling prior to June 27, 1998, and 30 percent 
disabling thereafter.

3.  Entitlement to a total disability rating based on 
individual unemployability due to service connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a November 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Indianapolis, Indiana (the RO).  

Procedural history

The veteran had active service from March 1985 to January 
1987. 

The veteran was granted service connection for a low back 
disorder in a January 1988 rating decision and was awarded a 
10 percent disability rating.  In a February 1996 rating 
decision, the veteran's disability rating was increased to 20 
percent.  

In December 1996, the RO received the veteran's claim of 
entitlement to TDIU.  In July 1997, the RO received the 
veteran's claim of entitlement to an increase in the 
disability rating assigned his low back disorder.  And, in 
September 1997, the RO received a claim of entitlement to 
service connection for a disorder of the cervical spine.  In 
a November 1997 rating decision, the RO granted an increased 
40 percent disability rating for the lumbar spine disability, 
granted service connection for the cervical spine disability, 
with a 20 percent disability rating, and denied the claim for 
TDIU.  The veteran disagreed with the ratings assigned the 
cervical and lumbar spine disabilities.  His appeal as to 
those issues was perfected with the timely submission of his 
substantive appeal (VA Form 9) in April 1998.  

In August 1998, the veteran submitted a statement on a VA 
Form 9, which listed the TDIU issue as being on appeal.  
Although the issue was not on appeal at that time, the Board 
found that the August 1998 statement constituted a timely 
notice of disagreement and remanded the issue in August 2000 
for issuance of a statement of the case (SOC).  A SOC was 
prepared in August 2000, but was apparently never received by 
the veteran.  In May 2001, the RO sent the veteran a letter 
enclosing a copy of the August 2000 SOC and notifying him 
that it had extended his period to perfect an appeal.  The 
appeal as to that issue was perfected by the veteran in May 
2001.

In an April 1999 rating decision, the disability rating 
assigned the veteran's cervical spine disability was 
increased to 30 percent, effective from June 27, 1998.  The 
veteran continued to express his disagreement with that 
rating.  See AB v. Brown, 6 Vet. App. 35, 38 (1993)(when a 
veteran is not granted the maximum benefit allowable under 
the VA Schedule for Rating Disabilities, the pending appeal 
as to that issue is not abrogated).  

In addition to the remand of the TDIU issue noted above, in 
August 2000, the Board also remanded the cervical and lumbar 
spine issues for further evidentiary development.  After the 
requested development was accomplished, the RO issued a 
supplemental statement of the case (SSOC) which continued the 
40 percent rating for the lumbar spine, the 30 percent rating 
for the cervical spine and the denial of TDIU.  The case has 
now returned to the Board for adjudication.


FINDINGS OF FACT

1.  Evidence requested in connection with the veteran's 
increased rating and TDIU claims was not furnished within one 
year after the date of request.  

2.  The veteran repeatedly failed, without good cause, to 
report for a MRI appointment requested by the Board and 
scheduled in conjunction with his increased rating and TDIU 
claims.




CONCLUSIONS OF LAW

1.  The claim of entitlement to an increased rating for a 
cervical spine disability is considered abandoned and is 
dismissed.  38 C.F.R. §§ 3.158, 3.655 (2003).

2.  The claim of entitlement to an increased rating for a 
lumbar spine disability is considered abandoned and is 
dismissed.  38 C.F.R. §§ 3.158, 3.655 (2003).

3.  The claim of entitlement to TDIU is considered abandoned 
and is dismissed.  38 C.F.R. §§ 3.158, 3.655 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to increased disability 
ratings for his service-connected lumbar and cervical spine 
disabilities.  He is also seeking entitlement to TDIU.  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans' Claims Assistance Act of 2000 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based on the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  

The Board must make a determination as to the applicability 
of the various provisions of the VCAA to a particular claim.  
See Holliday v. Principi, 14 Vet. App. 282-83 (2001).  For 
reasons expressed immediately below, the Board finds that 
resolution of the issues on appeal are based on the operation 
of law and that the VCAA is generally not applicable.

In Manning v. Principi, 16 Vet. App. 534 (2002), citing 
Livesay v. Principi, 15 Vet. App. 165 (Aug. 30, 2001) (en 
banc), the United States Court of Appeals for Veterans Claims 
(the Court) held that the VCAA has no effect on an appeal 
where the law, and not the underlying facts or development of 
the facts, is dispositive in the matter.  The Board finds 
that such is the case as to the issues here on appeal.  As 
explained below, these issues are being dismissed due to the 
appellant's failure to provide evidence requested in 
connection with his appeal.  See 38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.158, 3.655, 20.200, 20.202, 20.302 
(2003).  Therefore, based on the Court's decision in Manning, 
the Board concludes that the appellant's claim is not subject 
to the provisions of the VCAA.  

Notwithstanding the fact that the VCAA appears to be 
inapplicable in this case, the appellant has been accorded 
ample opportunity to present evidence and argument as 
required by the Court's jurisprudence in general.  See also 
38 C.F.R. § 3.303 (2003).  The RO notified him of the 
evidence necessary to support his claims and assisted him 
extensively in obtaining evidence.  The veteran stated in a 
March 2001 phone conversation with the RO that he had no 
additional evidence to submit.  Moreover, he submitted 
additional evidence in February 2003.  The appellant is 
represented by a veterans' service organization and written 
argument has been submitted on his behalf.  

Although, as stated, the duty to assist does not apply in 
this case, the Board would be remiss if it did not 
specifically address the request in the February 2004 
informal hearing, at page 1, that a current VA examination be 
obtained.  As will be discussed in detail below, the veteran 
has been afforded numerous opportunities to cooperate with VA 
in obtaining current medical evidence to evaluate his claims.  
He has repeatedly failed to do so.  

The Court has held that VA's duty to assist the veteran in 
developing the facts and evidence pertinent to a veteran's 
claim is not a one-way street.  See Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991) [the duty to assist is exhausted when 
there is non-compliance by the claimant].  It is the 
responsibility of veterans to cooperate with VA.  See Caffrey 
v. Brown, 6 Vet. App. 377, 383 (1994); Olson v. Principi, 3 
Vet. App. 480, 483 (1992).  As will be discussed further 
below, it is clear that VA has done its utmost to develop the 
evidence with respect to the veteran's claim.  Any failure to 
develop this claim rests with the veteran himself.  

Pertinent law and regulations

Where evidence requested in connection with an original 
claim, a claim for increase, a claim to reopen, or for the 
purpose of determining continuing entitlement is not 
furnished within one year after the date of request, the 
claim will be considered abandoned.  After the expiration of 
one year, further action will not be taken unless a new claim 
is received.  Should the right to benefits be finally 
established, benefits based on such evidence shall commence 
not earlier than the date of filing of the new claim.  38 
C.F.R. § 3.158 (2003).

When entitlement to a benefit cannot be established or 
confirmed without a current VA examination and the veteran, 
without good cause, fails to report for an examination 
scheduled in conjunction with a claim for an increase, the 
claim shall be denied.  Examples of good cause include, but 
are not limited to, illness of the veteran, or the illness or 
death of a family member.  38 C.F.R. § 3.655 (2003).


Analysis

For reasons which will be explained in detail below, the 
Board finds that the appellant has abandoned his claims 
within the meaning of 38 C.F.R. § 3.158 and has failed to 
appear for a scheduled examination within the meaning of 
38 C.F.R. § 3.655.

As noted in the Board's August 2000 remand, the veteran 
essentially contends that the current manifestations of his 
cervical and lumbar spine disabilities are more severe than 
is reflected in the current evaluations.  Prior to the 
remand, the RO had determined that VA examinations and a MRI 
were needed to evaluate the claimed disabilities.  The 
veteran repeatedly failed to appear for scheduled 
examinations and MRI appointments.  The Board's remand 
directed that the veteran should be warned of the 
consequences of not cooperating in the development of his 
claims, but that he should be afforded one additional 
opportunity to appear for VA examinations.  In its 
instructions to the examiner, the Board specifically directed 
that "[a]ll indicated studies should be done."  

While the veteran appeared for examination in September 2000, 
the record reveals that a MRI of the cervical and lumbar 
spine was specifically ordered by the September 2000 VA 
examiner in response to the remand instructions.  The veteran 
failed to report each time a session was scheduled and has 
not provided any information as to the reasons for his 
absence.  The veteran was again examined in November 2002, 
and the examiner stated that the neurological findings were 
inconsistent with the veteran's complaints, and he again 
noted that a MRI would be beneficial to determine the extent 
of neurological involvement.  He noted that the veteran told 
him that he had recently had a MRI.  However, there is 
nothing in the record to indicate that a MRI was conducted 
and no such evidence has been identified or submitted by the 
veteran.

It is clear that VA has the authority to schedule appropriate 
examination and clinical testing of the veteran, and that the 
veteran has an obligation to report for and cooperate with 
such examination and testing.  Pursuant to 38 C.F.R. § 
3.327(a) (2003), examinations will be requested whenever VA 
determines that there is a need to verify either the 
continued existence or the current severity of a disability.  
Individuals for whom examinations have been authorized and 
scheduled are required to report for such examinations.

Moreover, the Court has held that the amount of development 
to be undertaken in a case, including VA examinations, is 
within the discretion of the rating agency and that the 
veteran cannot compel VA to consider only selected evidence.  
See Shoffner v. Principi, 16 Vet. App. 208, 213 (2002); 38 
C.F.R. § 3.304(c) (2003).  The Board finds that the fact 
pattern presented in this case is quite similar to that found 
in a non-precedential but persuasive opinion by a single 
judge of the Court.  See Bethea v. Derwinski, 252, 254 (1992) 
[a non-precedential Court decision may be cited "for any 
persuasiveness or reasoning it contains"].

In Maged v. West, U.S. Vet. App. No. 97-1517 (January 8, 
1999), the claimant refused to report for VA examination.  
The Court characterized the appellant's behavior as actively 
thwarting attempts by the VA to obtain the necessary medical 
evidence to adjudicate his claim.  See Maged, slip opinion at 
16-17.  The Court then held that the appellant had not shown 
good cause for his refusal to attend a VA examination and 
affirmed the Board's denial of service connection.

Of particular interest in light of this case is the following 
quote: "By demanding the right to approve or disapprove any 
medical evidence before it is entered into his record, the 
appellant has attempted to manipulate the evidence in his 
favor."  See Maged, slip op. at 17-18.

In this case, there was ample reason for scheduling a MRI of 
the veteran's lumbar and cervical spines.  There was and is a 
significant doubt as to whether there is any neurological 
involvement, and if there is, how this affects the veteran's 
overall level of functioning and impairment.  Moreover, 
multiple VA examiners have specifically stated that a MRI was 
necessary to evaluate the veteran's lumbar and cervical 
disabilities.  The November 2002 examiner stated that the 
neurological findings were inconsistent with the veteran's 
complaints, and he specifically noted that a MRI would be 
beneficial to determine the extent of neurological 
involvement.

It is plain from the record before the Board that the 
appellant has been advised of what was required of him to 
adjudicate the claim, but he has failed to comply.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991); Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991). 

The facts in this case are clear.  The appellant failed to 
report for a MRI which was requested by the Board.  No good 
cause for his failure to report has been demonstrated.  Where 
evidence requested in connection with an original claim, a 
claim for increase, a claim to reopen, or for the purpose of 
determining continuing entitlement is not furnished within 
one year after the date of request, the claim will be 
considered abandoned.  38 C.F.R. § 3.158 (2003).  Moreover, 
when entitlement to a benefit cannot be established or 
confirmed without a current VA examination and the veteran, 
without good cause, fails to report for an examination 
scheduled in conjunction with a claim for an increase, the 
claim shall be denied.  38 C.F.R. § 3.655 (2003).  

The Board notes that the veteran's TDIU claim is based 
entirely on his service connected lumbar and cervical spine 
disorders.  Indeed, a claim for a TDIU rating, where service 
connection has previously been established for the underlying 
condition or conditions, shares the essential characteristics 
of a claim for an increased service-connected rating.  
Suttman v. Brown, 5 Vet. App. 127 (1993).  The veteran's 
claims are therefore all considered to be abandoned and will 
be dismissed.  

In Morris v. Derwinski, 1 Vet. App. 261 (1991), the Court 
held that a veteran's abandonment of his claim based upon his 
failure to respond to a request for additional evidence could 
not be waived or set aside on grounds of alleged ignorance of 
regulatory requirements.  The Court in Morris noted that the 
Supreme Court had held that everyone dealing with the 
Government was charged with knowledge of Federal statutes and 
lawfully promulgated agency regulations, citing Fed. Crop 
Ins. Corp. v. Merrill, 332 U.S. 380 (1947).  The Court found 
that even though the veteran may have been ignorant of the 
abandonment provisions of 38 C.F.R. § 3.158(a), he was 
necessarily charged with knowledge of the regulation.  Here, 
in light of the Board's remand the appellant was plainly on 
notice of the necessity of submitting to further medical 
inquiry.

In light of the abandonment of this appeal, there remain no 
allegations of error of fact or law for appellate 
consideration. Under 38 U.S.C.A. § 7105, the Board may 
dismiss any appeal which fails to allege specific error of 
fact or law in the determination being appealed.  In essence, 
a "case or controversy" involving a pending adverse 
determination that the appellant has taken exception to does 
not currently exist.  See Shoen v. Brown, 6 Vet. App. 456, 
457 (1994) [quoting Waterhouse v. Principi, 3 Vet. App. 473 
(1992)].  Accordingly, the Board is without jurisdiction to 
review the appeal with respect to these issues and, 
therefore, the appellant's claims are dismissed.

In summary, because the appellant has failed, without good 
cause, to provide evidence necessary to adjudicate his 
claims, to report for scheduled examinations and to otherwise 
cooperate with VA, his claims are deemed abandoned and are 
therefore dismissed.

Additional matters

The Board is aware of due process concerns which may arise in 
connection with cases such as this, in which a veteran's 
claim is being dismissed based on his failure to adhere to VA 
regulations rather than the Board's consideration of the 
evidentiary merits of the issue on appeal.  Cf. Swan v. 
Brown, 9 Vet. App. 450 (1996) and cases cited therein.  In 
this case, for the reasons stated below, the Board finds that 
the veteran has received due process as to these issues.

The Board acknowledges that it has decided the present appeal 
on a different legal basis than that applied by the RO.  The 
RO has denied the increased rating and TDIU claims based on 
their substantive merits, not on the basis of the veteran's 
failure to provide evidence.  When the Board addresses a 
question that has not been addressed by the RO, it must 
consider whether the claimant has been given adequate notice 
and opportunity to respond and, if not, whether the claimant 
will be prejudiced thereby.  Bernard v. Brown, 4 Vet. App. 
384 (1993).  With respect to this case, the Board concludes 
that the veteran has not been prejudiced by the dismissal of 
his appeal.  Both the Board and the RO informed the veteran 
in the August 2000 remand and in an August 2000 letter of the 
consequences of not cooperating with the development of his 
claims.  He was specifically informed that his claims could 
be denied if he did not comply with efforts to obtain an 
examination.  Because he was given proper notice and the 
opportunity to respond, the Board's action on his failure to 
provide evidence requested on his claims is not prejudicial.


ORDER

The claim of entitlement to an increased disability rating 
for a lumbar spine disability is deemed to be abandoned and 
is dismissed.

The claim of entitlement to an increased disability rating 
for a cervical spine disability is deemed to be abandoned and 
is dismissed.

The claim of entitlement to TDIU is deemed to be abandoned 
and is dismissed.



	                        
____________________________________________
	ROBERT E. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



